Exhibit 10.48

 

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

 

            This First Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of August 5, 2009 between CENTURY PROPERTIES GROWTH FUND
XXII, LP, a Delaware limited partnership ("Seller") and AUTUMN RUN APARTMENTS,
LLC (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of July 15, 2009, with respect to the sale of certain
property described therein (the “ Agreement”); and

            WHEREAS, Sellers and Purchaser desire to amend certain provisions of
the Agreement.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Feasibility Period.      The Feasibility Period, set forth in Section
3.1 of the Agreement, is hereby extended to 5:00 pm (EST) on August 7, 2009.

3.      Loan Assumption Application Submittal Deadline.  The Loan Assumption
Application Submittal Deadline, set forth in Section 4.5.3 of the Agreement, is
hereby extended to 5:00 pm (EST) on August 7, 2009.

4.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CENTURY PROPERTIES GROWTH FUND XXII, LP, a Delaware limited partnership

 

By:  FOX PARTNERS IV, a California general partnership, its general partner

 

By:  FOX CAPITAL MANAGEMENT CORPORATION, a California corporation, its general
partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

Purchaser:

AUTUMN RUN APARTMENTS, LLC, an Illinois limited liability company

By:  10 BOULEVARD LLC, a New York limited liability company, its sole member

By:  /s/ Peter S. Fazio
Name: Peter S. Fazio
Title:  Managing Member